Citation Nr: 1112920	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-26 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran was on active duty in the United States Army from February 1968 to August 1972, and from September 1974 to March 1982.  He passed away in February 2005; at the time of his death, he was in receipt of VA compensation benefits.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from January 1971 to December 1971, where it is presumed that he was exposed to chemical dioxins.  

2.  The Veteran died in February 2005; the Certificate of Death listed the cause of the Veteran's death to be arteriosclerotic cardiovascular disease.  

3.  Atherosclerotic cardiovascular disease is a presumptive disease that has been etiologically linked to chemical dioxin exposure.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or which may be presumed service connected, did proximately cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010) and 38 C.F.R. § 3.309(e) amended at 75 Fed. Reg. 53202.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision with regard to the issue of service connection for the cause of the Veteran's death and the granting of DIC benefits.

In February 2001, the service member suffered cardiac arrest at his home.  He was transported to a private hospital until he could be moved to a VA facility.  Per a VA medical record of March 2001, following his cardiac arrest, the service member suffered anoxic encephalopathy, for which he received treatment and care via the VA health care system.  The Board would note that on the medical record of March 19, 2001, the service member was diagnosed with coronary artery disease, posttraumatic stress disorder, hypertension, an anxiety disorder, chronic obstructive pulmonary disease (COPD), congestive heart failure, ethanol abuse, and history of a myocardial infarction.  

The Veteran subsequently passed away in February 2005.  Per the Certificate of Death, the Veteran passed away as a result of arteriosclerotic cardiovascular disease.  COPD was listed as a contributory cause of death.  An autopsy was not performed.  At the time of his death, the Veteran was service-connected for the following disabilities and disorders:

Anxiety Reaction/Posttraumatic Stress Disorder 
	(PTSD).  70 percent disabling.
Dermatitis, also diagnosed as Chloracne (Agent Orange 
	Exposure).  30 percent disabling.
Hemorrhoids.  0 percent disabling.
Fracture of the Right Fifth Phalanx.  0 percent disabling.

Combined Rating:  80 percent.  

A total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities was in effect.  At the time of his death, the Veteran did not have a claim before the VA.

The surviving spouse of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2010).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2010).

The standards and criteria for determining whether or not a disability from which a veteran has died is service connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature".

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2010).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2010), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2010) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2010).  The list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2010).

The VA amended 38 C.F.R. § 3.309(e), see 75 Fed. Reg. 53202, effective August 31, 2010.  In that amendment, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for this disorder based on herbicide exposure.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease (including coronary spasm), coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).  The service member's DD 214, Report of Separation from Active Duty, issued for his first enlistment, indicates that he served in Vietnam from January 1971 to December 1971; therefore this requirement is met.

Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2010) and the recent amendment.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this instance, the Veteran passed away from arteriosclerotic cardiovascular disease.  During his lifetime, he Veteran was diagnosed as suffering from coronary artery disease, hypertension, congestive heart failure, and he experienced a myocardial infarction.  A review of recent amendment of 38 C.F.R. § 3.309(e) (2010) indicates that arteriosclerotic cardiovascular disease, i.e., ischemic heart disease, is a disease, disability, or condition for which the presumption applies.  Hence, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.309, 3.312 (2010).

Dependency and Indemnity Compensation (DIC) benefits are payable under certain circumstances if the veteran was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 (West 2002) would be paid "in the same manner as if the veteran's death were service connected."  38 U.S.C.A. § 1318(a) (West 2002).  The Board's above grant of service connection for the cause of the Veteran's death recognizes that the death of the Veteran was the proximate result of a disease or injury incurred in service.  The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310 (West 2002), does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C.A. § 1318 (West 2002).  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the provisions of 38 U.S.C. § 1318 (West 2002) are not for consideration.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


